On April 20, 1932, the Court affirmed the *Page 287 
order appealed from in this case. On May 2, 1932, the appellant filed her petition for rehearing in which she asserts that if the decree appealed from stands affirmed, petitioner will probably lose her interest in the property and the fruits of substantial litigation instituted and conducted by her to preserve and protect the same. For the previous proceedings referred to see Brogan vs. Ferguson, 101 Fla. 1306,131 Sou. Rep. 171, 101 Fla. 1311, 133 Sou. Rep. 317.
The principal ground of the petition for a rehearing is that appellant had requested permission to argue her cause orally, and that request for oral argument was overlooked and not considered by the Court before it undertook to take up and dispose of the case on briefs alone.
Appellant's "application for oral argument" was filed in this Court on December 23, 1931, and was therefore governed by the provisions of Rule 21 of this Court as it existed prior to its amendment on February 10, 1931. The old rule provided that either party might orally argue the case if desired, in which event a memorandum for such oral argument was required to be filed with the Clerk at the time of filing the briefs. The only brief filed by appellant was the brief filed November 6, 1931, so the memorandum for oral argument filed by the appellant on December 23, 1931, was accordingly not filed "with the briefs", as required by the old rule.
For this reason the Court was warranted in taking up the cause for disposition without oral argument, although it would not have done so had not appellant's request for oral argument, which was filed before the case was actually assigned for disposition, been overlooked.
Amended Rule 21, adopted February 10, 1931, with reference to requests for oral arguments, reads in part as follows: *Page 288 
    "In addition to the submission of a cause on briefs as provided by the rules of this Court, if either party desires oral argument he shall at the time of filing his first brief file with the clerk a separate document, either printed or typewritten, entitled 'Application for Oral Argument,' a copy of which shall have been served upon opposing counsel. If the application is not denied by the Court, the day for such oral argument will be designated by the Court in due time, and the parties or their counsel notified thereof.
    Neither party shall be entitled to an oral argument unless such party has applied therefor in the manner provided by this rule. * * *"
This new rule is specific and mandatory in its requirements as to what must be done by parties in order to obtain oral argument on appellate proceedings in this Court. The new rule requires either party desiring oral argument to file aseparate document entitled "Application for Oral Argument", and to file it at the time of filing his first brief. The new rule also requires that a copy of "Application for Oral Argument" shall have been previously served upon opposing counsel. Under the provisions of this rule if the application for oral argument is not made in the form of a document separate from the briefs, or if it is not filed by the party interposing same at the time that he files his first brief, or if proof of service of same upon the opposite party does not accompany the same, the cause will not be placed upon the oral argument calendar, but will be assigned for immediate disposition by the Court as a case in which no oral argument has been requested, and which is one suitable to be disposed of on the briefs alone.
The Court has now reached that point in the disposition of its work where the only cases undisposed of on our docket are those which under the rules have been assigned to the oral argument calendar. It is therefore of the utmost importance that the rule relating to applications *Page 289 
for oral argument shall be strictly complied with in order that those cases which are not to be orally argued may be promptly assigned for disposition when all briefs have been filed. We feel that a mere statement to this effect will be sufficient to secure the cooperation of the bar in having the work of this Court facilitated by compliance with the rule.
Adverting again to appellant's petition for a rehearing, we feel that the past history of this litigation in this Court, as well as the importance of the questions involved and required to be decided, warrants us of our own motion in granting a rehearing and setting the case for oral argument by the respective parties at an early date, and such will be our order. The entry of such an order makes a ruling upon appellant's petition for rehearing unnecessary in view of the fact that we granted a rehearing of our own motion for the reason hereinbefore pointed out.
The disposition by an appellate court of a cause without oral argument, where oral argument has not been requested and granted in accordance with the provisions of the rule providing for applications and granting of requests for oral argument, will not be considered as a ground for rehearing upon application for either party.
Rehearing granted and cause ordered set for oral argument before the Court en banc.
WHITFIELD, P.J., AND TERRELL, J., concur.
BUFORD, C.J., AND ELLIS AND BROWN, J.J., concur in the opinion and judgment.
                          ON REHEARING.                Opinion filed September 26, 1932.